Citation Nr: 0839950	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-10 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for asbestosis (claimed as 
asbestos in the lungs).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from July 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005  rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has previously been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  During the course of the veteran's appeal to the Board, 
the veteran's representative notified the Board that the 
veteran had died.

2.  The veteran's death certificate states that he died on 
January [redacted], 2008.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2005 rating decision, the above RO denied the 
veteran's claim of entitlement to service connection for 
asbestosis (claimed as asbestos in the lungs).  The veteran 
filed a timely notice of disagreement and also filed a timely 
substantive appeal.  In May 2007, his claim was certified to 
the Board.

In November 2008 the veteran's representative notified the 
Board that the veteran had died.  The veteran's death 
certificate states that he died on January [redacted], 2008.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 
(2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  
 

ORDER

The appeal is dismissed.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


